 



EXHIBIT 10.20
AMENDMENT NO. 1 TO
CHANGE OF CONTROL AGREEMENT
     THIS AMENDMENT NO. 1 TO CHANGE OF CONTROL AGREEMENT (the “Amendment”) is
dated as of August [ ], 2007, by and between Hanover Compressor Company (the
“Company”) and [ ] (“Executive”).
RECITALS:

  1.   The Company and Executive entered into a Change of Control Agreement
dated as of [July 29, 2005] (the “Agreement”).     2.   The Company and
Executive wish to amend the Agreement in certain respects, including to allow
the Company and its successor to benefit from a longer period of transition
services provided by the Executive following the occurrence of an event
constituting Good Reason (as defined in the Agreement) and to remove the
Executive’s obligation to provide the Company with a notice of termination
within 30 days following the occurrence of an event constituting Good Reason.

     NOW, THEREFORE, the parties agree to amend the Agreement as follows:


  1.   The following shall be substituted for the first clause of Section 3(e)
of the Agreement:

          “(e) Release. Notwithstanding anything in this Agreement to the
contrary, no payment shall be made [on account of Executive’s Target Bonus for
the current year (prorated to the Date of Termination) under clause 3(a)(i)
above or]1 under clauses 3(a)(iii) and (iv) above or benefits provided pursuant
to this Agreement unless Executive signs a complete release and waiver of all
claims against the Company and its affiliates in a form provided by the Company
during the 45-day period following the Date of Termination, and the revocation
period for such release has expired.”
 

1   Keep this language only if the payment of the Executive’s pro rata Target
Bonus at termination is a separate severance payment and not a term of the
Target Bonus plan itself.

 



--------------------------------------------------------------------------------



 



  2.   The following shall be substituted for clause (a) of Section 7 of Annex I
of the Agreement:

     “(a) if Executive terminates his employment for Good Reason, the date of
such termination,”

  3.   The second clause of Section 9 of Annex I of the Agreement, beginning
with the word “However” is deleted in its entirety.

          Except as otherwise expressly amended by this Amendment, the terms and
provisions of the Agreement are hereby confirmed and ratified and remain in full
force and effect.
     The parties have executed this Amendment effective as of August ___, 2007.

     
HANOVER COMPRESSOR COMPANY
  EXECUTIVE
 
   
 
   
By:
   
 
   
 
   
 
   
Date:
  Date:
 
   
 
   

-2-